

Exhibit 10.1
CHRISTOPHER & BANKS CORPORATION


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is effective as of __________, by
and between Christopher & Banks Corporation, a Delaware corporation (the
“Company”), and __________ (“Indemnitee”).
RECITALS


A.    The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors and
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to the increased exposure to
litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure to or risks of shareholder claims or
litigation frequently bears no reasonable relationship to the compensation of
such directors and officers;
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable information
as to the legal risks to which they are exposed or regarding the proper course
of action to take;
C.    The Company and Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be so substantial (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal financial resources of individual
directors and officers;
D.    The Company believes that it is unfair for its directors and officers to
assume the risk of huge judgments and other expenses which may occur in cases in
which the director and officer received no personal profit and in cases where
the director or officer was not culpable;
E.    The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company may be
inadequate in certain circumstances to cover all possible claims for which
Indemnitee would be protected. The Company believes that the interests of the
Company and its stockholders would be best served by a combination of such
insurance and the indemnification by the Company of the directors and officers
of the Company;
F.    The Company’s Certificate of Incorporation and Bylaws require the Company
to indemnify its directors and officers to the fullest extent permitted by the
Delaware General Corporation Law (the “DGCL”). The Bylaws expressly provide that
the indemnification provisions set forth therein are not exclusive, and
contemplate that contracts may be entered into between the Company and its
directors and officers with respect to indemnification;
G.    Section 145 of DGCL (“Section 145”), under which the Company is organized,
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees


1



--------------------------------------------------------------------------------




or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
H.    Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders or corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate of Incorporation that each director
shall be exculpated from such liability to the maximum extent permitted by law;
I.    The Board of Directors of the Company has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders;
J.    The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company; and
K.    Indemnitee is willing to serve, continue to serve or provide additional
service for or on behalf of the Company on the condition that Indemnitee is
furnished the indemnity provided herein.
NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below.
1.    Certain Definitions.
a.    “Change in Control” shall mean, and shall be deemed to have occurred if,
on or after the date of this Agreement, (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 30% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any period of 24 consecutive, full-calendar months, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least two
thirds (2/3) of the directors then still in office who either were directors at
the beginning of such 24-month period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the


2



--------------------------------------------------------------------------------




Company (in one transaction or a series of related transactions) of all or
substantially all of the Company’s assets.
b.    “Claim” shall mean with respect to a Covered Event, any threatened,
pending or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other.
c.    References to the “Company” shall include, in addition to Christopher &
Banks Corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Christopher & Banks
Corporation (or any of its wholly owned Subsidiaries) is a party which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
d.    “Covered Event” shall mean, any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any Subsidiary of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity. For purposes of this Agreement, “agent” shall include acting as a
trustee, partner or manager or in a similar capacity.
e.    “Expenses” shall mean any and all expenses (including attorneys’ fees and
all other costs, expenses (including travel-related expenses) and obligations
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld or
conditioned) of any Claim and any federal, state, local or foreign taxes imposed
on the Indemnitee as a result of the actual or deemed receipt of any payments
under this Agreement.
f.    “Expense Advance” shall mean a payment of Expenses to, or on behalf of,
Indemnitee pursuant to Section 3 in advance of the settlement of or final
judgment in any action, suit, proceeding or alternative dispute resolution
mechanism, hearing, inquiry or investigation that constitutes a Claim.
g.    “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for the Company or one or more indemnitees
(including Indemnitee) within the


3



--------------------------------------------------------------------------------




last two years (other than acting as an Independent Legal Counsel in accordance
with the terms of this Agreement).
h.    References to “other enterprises” shall include any other corporation or
any partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise of which Indemnitee is or was serving at the
request of the Company; references to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include any service as a
director, officer, employee, agent or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
i.    “Reviewing Party” shall mean, subject to the provisions of Section 2(d),
any person or body appointed by the Board of Directors in accordance with
applicable law to review the Company’s obligations hereunder and under
applicable law, which may include (i) a majority of the directors who are not
parties to such action, suit or proceeding, even though less than a quorum or
(ii) a committee of such directors designated by majority vote of such
directors, even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Legal Counsel
designated in writing by such directors or the Board of Directors.
j.    “Section” refers to a section of this Agreement unless otherwise
indicated.
k.    “Subsidiary” shall mean a corporation or other entity (i) 50% or more of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but 50% or more of whose ownership
interest representing the right to make decisions for such other entity is, now
or hereafter, owned or controlled, directly or indirectly, by the Company, or
one or more Subsidiaries.
l.    “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.
2.    Indemnification.
a.    Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify Indemnitee for Expenses to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant with respect to, or is threatened to be made a party to or
witness or other participant with respect to, any Claim, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses. For the avoidance of doubt, the foregoing indemnification
obligation includes, without limitation, claims for monetary damages against
Indemnitee in respect of an alleged breach of fiduciary duties, to the fullest
extent permitted by DGCL Section 102(b)(7). Such indemnification shall only be
provided hereunder if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action, suit or


4



--------------------------------------------------------------------------------




proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. For purposes of any determination under this Agreement, Indemnitee
shall be deemed to have acted in good faith and in a manner such person
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, to have had no
reasonable cause to believe Indemnitee’s conduct was unlawful, if Indemnitee’s
action was based on good faith reliance on the records or books of account of
the Company or another enterprise, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
or another enterprise in the course of their duties, or on the advice of legal
counsel for the Company or another enterprise or on information or records given
or reports made to the Company or another enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Company or another enterprise.


b.    Review of Indemnification Obligations. Notwithstanding the foregoing, in
the event any Reviewing Party shall have determined, in good faith ( and in a
written opinion, in any case in which Independent Legal Counsel is the Reviewing
Party), that Indemnitee is not entitled to be indemnified hereunder, whether
pursuant to Section 11 or otherwise, (i) the Company shall have no further
obligation under Section 2(a) to make any payments to Indemnitee not made prior
to such determination by such Reviewing Party, and (ii) the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all Expenses theretofore paid to Indemnitee to which Indemnitee is
not entitled hereunder; provided, however, that if the Reviewing Party’s
determination is based on Section 11(a) hereof and Indemnitee has commenced or
thereafter commences a legal proceeding or proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee is entitled to be
indemnified hereunder under applicable law, any determination made by any
Reviewing Party that Indemnitee is not entitled to be indemnified shall not be
binding and Indemnitee shall not be required to reimburse the Company for any
Expenses theretofore paid in indemnifying Indemnitee until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). Indemnitee’s obligation to reimburse
the Company for any Expenses shall be unsecured and no interest shall be charged
thereon unless and until a final judicial determination is made (as to which all
rights of appeal therefrom have been exhausted or lapsed) that Indemnitee is
required to reimburse the Company, after which the Company may charge interest
from the date of such determination at such rates as are permitted by applicable
law.
c.    Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified hereunder in whole or in part, Indemnitee shall have the right to
commence litigation seeking an initial determination by the court challenging
any such determination by such Reviewing Party or any aspect thereof, including
the legal or factual bases therefor, and, subject to the provisions of Section
18, the Company hereby consents to service of process and to appear in any such
proceeding and to use its reasonable efforts to cause the Reviewing Party to
cooperate with respect to such proceeding. Absent such litigation, any
determination by any Reviewing Party shall be conclusive and binding on the
Company and Indemnitee.
d.    Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control (or, there has been a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control),


5



--------------------------------------------------------------------------------




any Reviewing Party shall be selected by the Board of Directors. If there has
been a Change in Control (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), any Reviewing Party with respect to all
matters thereafter arising concerning the rights of Indemnitee to
indemnification of Expenses under this Agreement or any other agreement or under
the Company’s Certificate of Incorporation (or articles of incorporation in the
case of a Subsidiary incorporated in a state other than Delaware) or Bylaws as
now or hereafter in effect, or under any other applicable law, if desired by
Indemnitee, shall be Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld,
conditioned or delayed). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified hereunder under applicable law,
and the Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or the engagement of such counsel pursuant hereto. Notwithstanding any
other provision of this Agreement, the Company shall not be required to pay
Expenses of more than one Independent Legal Counsel in connection with all
matters concerning a single Indemnitee, and such Independent Legal Counsel shall
be the Independent Legal Counsel for any or all other Indemnitees unless (i) the
employment of separate counsel by one or more Indemnitees has been previously
authorized by the Company in writing, or (ii) an Indemnitee shall have provided
to the Company a written statement that such Indemnitee has reasonably concluded
that there may be a conflict of interest between such Indemnitee and the other
Indemnitees with respect to the matters arising under this Agreement.
e.    Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 11 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.
3.    Expense Advances.
a.    Undertaking; Obligation to Make Expense Advances. Execution and delivery
to the Company of this Agreement by Indemnitee shall constitute an undertaking
by the Indemnitee to repay any amounts paid, advanced or reimbursed by the
Company pursuant to this Agreement in respect of Expenses relating to, arising
out of or resulting from any Claim as to which it shall be determined, in
accordance with Section 2(b), following final disposition of such Claim, that
the Indemnitee is not entitled to indemnification hereunder. Upon such execution
and delivery of this Agreement by the Indemnitee, and execution and delivery by
the Company, the Company shall make Expense Advances to Indemnitee.
b.    Form of Undertaking. Any obligation to repay any Expense Advances
hereunder pursuant to the written undertaking by the Indemnitee contained herein
shall be unsecured, and no interest shall be charged thereon, unless and until a
court having jurisdiction in such matter has finally judicially determined (as
to which determination all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee is so obligated, after which the Company


6



--------------------------------------------------------------------------------




may charge interest from the date of such determination at such rates as are
permitted by applicable law.
4.    Procedures for Indemnification and Expense Advances.
a.    Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by Indemnitee therefor is presented to the Company, but in
no event later than thirty (30) business days after such written demand by
Indemnitee is presented to the Company, except in the case of Expense Advances,
which shall be made no later than ten (10) business days after such written
demand by Indemnitee is presented to the Company.
b.    Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or Indemnitee’s right to
receive Expense Advances under this Agreement, give the Company notice in
writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the General Counsel of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee). In addition, Indemnitee shall
give the Company such information and cooperation as the Company may reasonably
require and as shall be within Indemnitee’s power. Indemnitee shall also not
make any admission or enter into or otherwise agree to any settlement with
respect to any Claim without the consent of the Company (which consent shall not
be unreasonably withheld, conditioned or delayed).
c.    No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
this Agreement under applicable law, shall be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief. In connection with any
determination by any Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder under applicable law, the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.
d.    Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the


7



--------------------------------------------------------------------------------




Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies.
e.    Selection of Counsel. In the event the Company shall be obligated
hereunder to provide indemnification for or make any Expense Advances with
respect to the Expenses of any Claim, the Company, if appropriate and with the
consent of the Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), shall be entitled to assume the defense of such Claim
upon the delivery to Indemnitee of written notice of the Company’s election to
do so. The Company shall be entitled to select legal counsel reasonably
acceptable to the Indemnitee for purposes of such defense, and shall consult
with Indemnitee regarding the selection of counsel. After delivery of such
notice and the retention of such counsel by the Company, the Company will not be
liable to Indemnitee under this Agreement for any fees or expenses of separate
counsel subsequently retained by or on behalf of Indemnitee with respect to the
same Claim; provided that, (i) Indemnitee shall have the right to employ
Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense and (ii)
if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be Expenses for which Indemnitee may receive
indemnification or Expense Advances hereunder.
5.    Additional Indemnification Rights: Nonexclusivity.
a.    Scope. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware (or such
other state, in the case of a Subsidiary incorporated in a state other than
Delaware) corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware (or such other state, in the case of a
Subsidiary incorporated in a state other than Delaware) corporation to indemnify
a member of its board of directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder, except as otherwise set forth in
Section 11(a).
b.    Nonexclusivity. Subject to Section 7, the indemnification and the payment
of Expense Advances provided by this Agreement shall be in addition to any
rights to which Indemnitee may be entitled under the Company’s Certificate of
Incorporation (or articles of incorporation in the case of a Subsidiary
incorporated in a state other than Delaware), its Bylaws, any other agreement,
any vote of stockholders or disinterested directors, the DGCL (or such other
state’s applicable business corporation law, in the case of a Subsidiary
incorporated in a state other than Delaware), or otherwise. The indemnification
and the payment of Expense Advances provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though, subsequent thereto, Indemnitee may have ceased
to serve in such capacity.


8



--------------------------------------------------------------------------------




6.    Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Claim affected
without the Company’s prior written consent. The Company shall not settle any
Claim in which it takes the position that Indemnitee is not entitled to
indemnification in connection with such settlement without the prior written
consent of Indemnitee, nor shall the Company settle any Claim in any manner
which would impose any fine, penalty or any obligation on Indemnitee, without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee shall
unreasonably withhold, condition or delay their consent to any proposed
settlement.
7.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, any applicable Subsidiary’s articles of incorporation, Bylaws or
otherwise) of the amounts otherwise payable hereunder.
8.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some, or a portion of some,
Expenses incurred in connection with any Claim, but not, however, for the entire
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.
9.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that,
in certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s ability under public policy to indemnify Indemnitee.
10.    Liability Insurance. To the extent the Company maintains liability
insurance applicable to directors, officers, employees, agents or fiduciaries,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.
11.    Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:
a.    Indemnification Prohibited by Law. To indemnify or make Expense Advances
to Indemnitee with respect to Claims arising out of acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under applicable law.
b.    Fraud, Willful Misconduct or Crime. To indemnify or make Expense Advances
to Indemnitee with respect to Claims arising out of acts, omissions or
transactions (i) that a court having jurisdiction in such matter has finally
judicially determined (as to which determination all rights of appeal therefrom
have been exhausted or lapsed) constitute fraud or


9



--------------------------------------------------------------------------------




willful misconduct by Indemnitee; (ii) that Indemnitee has admitted in writing
or under testimony constitute fraud or willful misconduct by Indemnitee; or
(iii) for which Indemnitee has been convicted of a crime related to the Claim.
c.    Claims Initiated by Indemnitee. To indemnify or make Expense Advances to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, counterclaim or crossclaim, except (i) with respect
to actions or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation (or articles of
incorporation in the case of a Subsidiary incorporated in a state other than
Delaware) or Bylaws now or hereafter in effect relating to Claims for Covered
Events, (ii) in specific cases, if the Board of Directors has approved the
initiation or bringing of such Claim, or (iii) as otherwise required under
Section 145 of the Delaware General Corporation Law (or other applicable section
of the business corporation law of a Subsidiary incorporated in a state other
than Delaware), regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advances, or insurance recovery, as
the case may be.
d.    Claims Under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder, or any similar
successor statute, rule or regulation.
e.    Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, or any subsidiary of the Company or any other applicable
foreign or domestic Company, partnership, joint venture, trust or other
enterprise, if any.
12.    Contribution.


a.    In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of Indemnitee’s costs, charges and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative, in an amount that is just and equitable in the circumstances,
taking into account, among other things, contributions by other directors and
officers of the Company or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct required by
applicable law, or (ii) any limitation on indemnification set forth in Sections
6, 7 or 11 hereof.
b.    The Company shall not enter into any settlement of any action, suit, claim
or proceeding in which the Company is jointly and severally liable with
Indemnitee (or would be, if joined in such action, suit, claim or proceeding)
unless such settlement provides for a full and final release of all claims
asserted against Indemnitee.


10



--------------------------------------------------------------------------------






c.    The Company hereby agrees to fully indemnify and hold harmless Indemnitee
from any and all claims for contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.


13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
14.    Binding Effect: Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.
15.    Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless, as a part of such action, a
court having jurisdiction over such action makes a final judicial determination
(as to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee’s action was not made in good faith or was frivolous; provided,
however, that until such final judicial determination is made, Indemnitee shall
be entitled under Section 3 to receive payment of Expense Advances hereunder
with respect to such action. In the event of an action instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be indemnified for all
Expenses incurred by Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless, as a part of such
action, a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that the defense asserted by Indemnitee in such action was not made in
good faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3 to receive
payment of Expense Advances hereunder with respect to such action.
16..    Term. All agreements and obligations of the Company contained in this
Agreement shall continue during the period Indemnitee serves as a director or
officer of the Company or, at the request of the Company (or any wholly owned
subsidiary of the Company), serves as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another company (including any subsidiaries of
the Company), partnership, joint venture, trust, employee benefit plan or other
enterprise, and shall continue


11



--------------------------------------------------------------------------------




thereafter so long as Indemnitee may be subject to any possible action, suit,
claim or proceeding (including any rights of appeal thereto and any proceeding
commenced by Indemnitee pursuant to Section 2(c) or Section 15 hereof) by reason
of Indemnitee’s service described herein, whether or not Indemnitee is acting in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.
17.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and signed for by the party addressed, on the date of such
delivery, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice to the other.
18.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.
19.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
20.    Choice of Law. This Agreement, and all rights, remedies, liabilities,
powers and duties of the parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
in the State of Delaware without regard to principles of conflicts of laws.
21.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
22.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.
23.    Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations,


12



--------------------------------------------------------------------------------




commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.
24.    No Construction as Employment Agreement; Conflicts with Employment
Agreements. Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ of the Company or any of its
Subsidiaries or affiliated entities. In the event the Indemnitee is a party to
an Employment Agreement with the Company or any of its subsidiaries or
affiliated entities and the terms of this Agreement conflict with the terms of
the Employment Agreement, the Employment Agreement shall control and this
Agreement shall be deemed modified to the extent necessary to give effect to the
terms of the Employment Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
CHRISTOPHER & BANKS CORPORATION
 
 
By:
 
Name:
[Insert name of President & CEO or General Counsel, as appropriate]
Title:
[President & Chief Executive Officer/General Counsel]
Address:
2400 Xenium Lane North
 
Plymouth, MN 55441
 
 
AGREED TO AND ACCEPTED
 
 
INDEMNITEE:
 
 
 
 
Name:
[Insert name of officer or director]
Title:
[Title of officer/director]
Address:
 
 
 
 
 
 
 









13

